ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 7/14/2021 has been entered.  Claims 3, 5, 9, 12-13, 16-19 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1-19 are still pending in this application, with claims 1, 17, and 19 being independent.
The objection to the Drawings has been withdrawn in view of the amendment.
The objections to Claims 3, 9, 12-13, 16-17, and 19 have been withdrawn in view of the amendment.
The rejections of Claims 3, 5, 16, and 18-19 under 35 U.S.C. 112(b) have been withdrawn in view of the amendment.

Drawings
The drawings were received on 7/14/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable for the same reasons previously discussed in Section 16 of the Non-Final Rejection mailed 4/14/2021.

Claims 2-16 depend on Claim 1.

Regarding claim 17, the claim is allowable for the same reasons previously discussed in Section 18 of the Non-Final Rejection mailed 4/14/2021.

Claim 18 depends on Claim 17.

Regarding claim 19, the claim is allowable for the same reasons previously discussed in Section 20 of the Non-Final Rejection mailed 4/14/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875